Citation Nr: 0627817	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for status post 
mucoepidermoid carcinoma with left lower lobe resection.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to March 
1990 and from January 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The file was later transferred to the jurisdiction of 
the Pittsburgh, Pennsylvania RO.

In February 2006 the case was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  This 
opinion was obtained in June 2006 and thus, this case is 
ready to be reviewed by the Board.  


FINDING OF FACT

The competent medical evidence establishes that the status 
post mucoepidermoid carcinoma with left lower lobe resection 
is related to military service.  


CONCLUSION OF LAW

The criteria for service connection for status post 
mucoepidermoid carcinoma with left lower lobe resection is 
proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Because of the favorable outcome in 
this case, any failure on the part of VA to comply with the 
requirements of VCAA is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Inasmuch 
as this case will now return to the RO for assignment of a 
rating and an effective date, the requirements of Dingess 
will be addressed by the RO.

Factual Background

Service medical records show that beginning in February 
1989, the veteran presented to sick call on several 
occasions with complaints of chest pain, productive coughs, 
sore throat, swollen lymph nodes, and strep throat.  He was 
diagnosed with tonsillitis.  In March 1989, he was seen in 
sick call with a complaint of sore throat pain for three 
weeks in duration.  He also reported having had three cases 
of strep throat prior.  He was noted then to have left side 
tonsillitis, inflammation around the pharyngeal mucosa, with 
lungs clear in all fields.  Lower left lobe pneumonia was 
diagnosed in March 1990.  

In April 1991, two weeks after leaving active duty, the 
veteran was seen at the VAMC in Pittsburgh, Pennsylvania 
where he was diagnosed with and treated for lower left lobe 
hemophilus influenza pneumonia.  At the time, chest X-ray 
films revealed pneumonia and/or atelectasis in the left 
lower lobe.

Private medical records associated with the claims file 
reflect that in May 1995, a tumor was discovered in the left 
lower lobe of the veteran's lung diagnosed as mucoepidermoid 
carcinoma.  As a result, he underwent surgery and a section 
of his left lower lobe was removed.  The treatment records 
concerning the carcinoma include a diagnosis by M. Z., M.D., 
of intraluminar growing mucoid epidermoid carcinoma from 
lower left bronchial lobe with secondary formation of 
bronchial ecstasies and recurrent broncho pneumonia.    

During a June 2003 VA examination in June 2003.  The 
examiner observed that the veteran had several cases of 
pneumonia between 1990 and 1995; thereafter, he was 
diagnosed with a left-sided mucoepidermoid carcinoma of the 
left lower lobe, which was resected.  Neither radiation nor 
chemotherapy was performed at the time of the resection.  No 
recurrence had occurred.  The veteran denied a history of 
smoking.  

A review of the records reflects that the veteran has had 
past employment as a meat packer/box maker in a meat packing 
company (1991), and as a forklift operator for a company in 
Germany involved in the engineering, manufacture and 
production of steel products.

In April 2006, the Board sought a Veterans Hospital 
Administration (VHA) medical opinion regarding the etiology 
of the veteran's mucoepidermoid carcinoma of the left lower 
lobe.  Specifically, the reviewing physician was asked to 
provide an expert opinion as to the likelihood that the 
veteran's left lower lobe pneumonia in March 1990 was an 
initial manifestation of the mucoepidermoid carcinoma of the 
left lower lobe, which was diagnosed in May 1995.  

In June 2006, a VA pulmonary specialist stated that it is 
more likely than not that the veteran's cancer was related 
to pneumonia acquired while in the military service.  The 
specialist provided two possible theories of etiology, the 
first of which was that a recurrent pneumonia could have led 
to chronic inflammation, which in turn predisposed the 
veteran to cancer.  In the alternative he opined it is 
possible and more likely, that the veteran already had the 
early growth of cancer while in the service which 
predisposed him to pneumonia on a recurrent basis in the 
same area. 

Laws & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 
143 (1992). 

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition, such as a malignant tumor, in service or during 
the applicable presumptive period.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

The veteran contends he in entitled to service connection 
for post-operative residuals of a mucoepidermoid carcinoma 
with left lower lobe resection.  The Board has considered 
the evidence and finds service connection is warranted based 
upon the medical evidence and expert opinion provided 
herein.

The Board observes that there is no conclusive medical 
evidence showing that mucoepidermoid carcinoma, specifically 
a lung cancer, existed prior to service; therefore, the 
evidence must establish that the disorder was incurred in 
service.  

The veteran has argued that his recurrent bouts of pneumonia 
both during and after military service, and what he 
essentially believes to be were incomplete examinations of 
his left lower lobe, clearly shows that the lung cancer was 
incurred during service.  However, the Board notes that 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For this reason, an expert medical opinion 
was sought in order to ascertain the nature and etiology of 
the veteran's post-operative residuals of a mucoepidermoid 
carcinoma with left lower lobe resection.  

The pulmonary specialist reviewed the entire record and with 
a reasonable degree of certainty, opined that it is more 
likely than not that the veteran's cancer is related to 
pneumonia acquired while in the military service.  The 
specialist provided two possible theories of etiology, the 
first of which was that a recurrent pneumonia could have led 
to chronic inflammation, which in turn predisposed the 
veteran to cancer.  In the alternative he opined, it is 
possible and more likely, that the veteran already had the 
early growth of cancer while in the service which 
predisposed him to pneumonia on a recurrent basis in the 
same area. 

Based on the expert opinion obtained, and the lack of 
evidence to establish that the veteran had lung cancer prior 
to service, the Board finds service connection is warranted.  
Under either theory of etiology, the epidermoid carcinoma is 
shown to have had an onset during military service, whether 
caused by the chronic inflammation or either merely as a 
chronic condition diagnosed as having initially manifested 
during service.  

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for status post mucoepidermoid carcinoma with 
left lower lobe resection.


ORDER

Service connection for status post mucoepidermoid carcinoma 
with left lower lobe resection is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


